UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Rule14a-101) Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) o Definitive Proxy Statement o Definitive Additional Materials þ Soliciting Material Pursuant to §240.14a-12 MILLIPORE CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Employee FAQ: March 11, 2010 We are committed to keeping employees informed throughout the Merck transaction process and realize that you may have many questions relating to benefits, organizational structure, customer and business partner relationships etc.Please keep in mind, however, that many of your specific questions relating to these topics can’t be answered until we pass through certain regulatory milestones or commence integration planning or even until the transaction is approved and finalized.We will continue to provide relevant and timely updates as often as possible. To help understand the process and when these milestones will be reached, please review the process events below. In addition, there were a number of questions from the Town hall meeting that were not answered due to time constraints.The answers to these questions are included below. In the meantime, please remember it is “business as usual” and employees should stay focused on providing our customers with the very best products and services. 1.
